Citation Nr: 0729302	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to March 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania (AOJ).  


FINDINGS OF FACT

1.  In November 2005, the veteran was granted service 
connection for tinnitus, which was assigned a 10 percent 
disability evaluation effective from August 1999.  

2.  The veteran is also service-connected for hearing loss of 
the right ear, rated as 10 percent disabling.   

3.  The medical evidence shows that the veteran has non-
service-connected disabilities of hearing loss left ear, 
sinusitis, ovarian cyst and mental disorder.  

4.  The veteran has been granted Social Security (SSA) 
disability benefits based on her mental disorder.  

5.  At the time of her RH insurance application in February 
2006, the veteran was not in good health, as defined by the 
applicable VA criteria.  


CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
has not been shown.  38 U.S.C.A. § 1922 (West 2002); 38 
C.F.R. § 8.0 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2005 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent rating.  
The veteran is also service-connected for hearing loss of the 
right ear, rated as 10 percent disabling.  The medical 
evidence shows that the veteran has non-service-connected 
hearing loss left ear, sinusitis, ovarian cyst and mental 
disorder.  

The record reflects that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) due to 
a psychiatric disorder.  The date in which her disability 
began was determined to be February 28, 1998.  

The veteran filed a claim of Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) in February 2006.  
On the application she reported that she was 5 feet 8 inches 
tall and that she weighed 160 pounds.  She indicated she had 
ear problems, and a mental disorder, and was born in October 
1954.  

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he or 
she has a compensable service-connected disability, and he or 
she applies in writing for such insurance within two years of 
the date service connection was granted.  38 U.S.C.A. § 
1922(a) (West 2002).  In order to be eligible for RH 
insurance; the veteran must be in "good health," excepting 
any service-connected disabilities.  The law requires the 
Secretary to establish standards of good health to determine 
if the applicant is, from clinical or other evidence, free 
from disease, injury, abnormality, infirmity, or residual of 
disease or injury to a degree that would tend to weaken or 
impair the normal functions of the mind or body or to shorten 
life.  38 U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 
(2006).  

The Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance in February 2006, based 
on a November 2005 grant of service connection for tinnitus 
with a compensable rating, and therefore that is not in 
dispute.  Thus, the only question at issue is whether the 
veteran is in "good health," aside from her service connected 
disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).  
If a veteran is totally disabled from nonservice-connected 
disability, the application will be rejected.  M29-1, Part V, 
Chapter 1, Advance Change 1-77, Paragraph 1.12i.  

The veteran testified before the undersigned in January 2007 
that she retired on Social Security disability in 1998 due to 
a mental breakdown.  As noted above, the record shows that 
the veteran has been granted Social Security disability 
benefits for her psychiatric disorder; this would in and of 
itself preclude a finding of good health, since the veteran 
was found to be totally disabled due to a non-service 
connected disability.  M29-1, Part V, Chapter 1, Advance 
Change 1-77, Paragraph 1.12i.  Since the veteran is not in 
"good health" according to the Standards established by the 
Veteran in M29-1, part V, her claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A.§ 1922(a) must be 
denied.  

Even if, however, the receipt of SSA disability benefits for 
a non-service-connected disability would not, in and of 
itself, equate to a finding of total disability due to non-
service-connected disability, the Board would also point out 
that the veteran would not meet eligibility requirements 
since her nonservice-connected disabilities exceed 300 
debits.  The veteran was born in 1954.  According to the M29-
1 manual, Part V, a person of the veteran's age, height, and 
weight (51 at the time of application, 5'8" and 160 lbs) is 
assigned 100 debits.  (M29-1 Part V, Build).  As such she 
would receive 100 debits for her build.  M29-1 PartV, Build 
Chart.  

As to her psychiatric disorder, the veteran reported by 
telephone contact in March 2006 that she had retired in 1998 
due to nervous breakdown and that she was taking medicine to 
control this.  Private medical records show that the veteran 
was treated at a hospital after complaining of hearing voices 
and having suicidal ideations.  At discharge one week later, 
major depression with psychosis as diagnosed with a GAF of 50 
at admission and 75 for the past year. 

In an undated letter, a private social worker indicated that 
she had seen the veteran for counseling services from May 
2002 to April 2004, and that in April 2004, the veteran was 
diagnosed with schizo-affective disorder-bipolar type, panic 
disorder without agoraphobia, PTSD and dependent personality 
disorder.  The clinician noted that the veteran had severe 
mental problems and post traumatic stress.  In October 2004, 
the veteran was treated when she reported that she had run of 
medicine and was feeling depressed.  The examiner diagnosed 
schizoaffective bipolar disorder.  She was given medication 
and requested to return if she had any worsening depression 
or concerns that she may harm herself.  The veteran testified 
before the undersigned in January 2007 that she was currently 
being treated for her psychiatric disorder by a private 
counselor in Charleston.  

Where a veteran has a functional psychiatric disorder present 
or treated and/or hospitalized within the past 3 years or 
with a return to work and no treatment or hospitalization 
within 3 years, 400 debits area assigned; 300 debits are 
assigned if the time frame is within 4 through 5 years.  Here 
the veteran was treated as recently as October 2004, and has 
testified in January 2007 that she is unemployed and that she 
is still receiving treatment.  Thus 400 debits would be 
assigned, prohibiting a finding of "good health."  Veterans 
Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures.  As such, the veteran's application 
would be rejected due to ineligibility under 38 U.S.C.A. § 
1922 (West 2002), since when considering the veteran's debits 
for her psychiatric disorder alone, a total of more than 300 
is reached, even before considering her build or her other 
nonservice-connected disorders.   


The Board acknowledges that the appellant was not provided 
with notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) after she filed her application for service-
disabled insurance in February 2006.  Where the law is 
dispositive and where there is no reasonable possibility that 
any assistance would aid in substantiating a claim on appeal, 
the notice provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the duty to assist provisions of 38 U.S.C.A. 
§ 5103A are not for application. See Wensch v. Principi, 15 
Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994). 
See also Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation). The Board concludes that these 
notice and duty to assist provisions are not for application 
in the instant claim for Service Disabled Veterans' Insurance 
(RH) under 38 U.S.C.A. § 1922(a).


ORDER

The veteran's claim for RH insurance is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







